Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1-9, 11-15 are currently pending in this application. Applicant has elected Species 1 in Figs. 1-12 without traverse in the reply filed on 6/24/2022.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of PARACHINNI (5,285,701) and ROMANO (5,246,402).

Regarding Claim 1, MOORE teaches A bicycle sprocket comprising: a sprocket body (100) having a rotational center axis and including a central portion having a central opening (109) through which the rotational center axis passes, the central portion having a plurality of internal splines for engaging external splines (17) of a crank arm (15a); an annular portion disposed radially outward from the central portion with respect to the rotational center axis; and an intermediate portion extending between the central portion and the annular portion in a radial direction about the rotational center axis; and a plurality of chain-driving teeth (104) extending radially outward from the annular portion of the sprocket body to engage with a bicycle chain, 
MOORE does not teach the sprocket body and the plurality of chain-driving teeth (104) being formed as a one-piece, unitary member of the same material.
	PARACHINNI teaches the sprocket body (32) and the plurality of chain-driving teeth (36) being formed as a one-piece, unitary member (Fig. 3).
	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the one-piece construction in PARACHINNI to create a cost effective and durable sprocket.
	MOORE does not teach the internal splines and the central portion being formed as a one-piece, unitary member of the same material.
	ROMANO teaches the internal splines and the central portion being formed as a one-piece, unitary member of the same material (Col. 2, lines 36-56)(Figs. 3 and 4).
It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the one-piece internal spline and central portion construction in ROMANO to create a cost effective and durable sprocket.

Regarding Claim 2, MOORE as modified teaches wherein the intermediate portion includes a first arm (arm on 106) and a second arm (another instance of an arm on 106).

Regarding Claim 3, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween (Fig. 3).

Regarding Claim 4, MOORE as modified teaches wherein the first intermediate opening is adjacent to the first arm and the second arm in a circumferential direction of the rotational center axis (Fig. 3).

Regarding Claim 5, MOORE as modified teaches wherein the intermediate portion includes a third arm (a third instance of an arm on 106)(Fig. 3).

Regarding Claim 6, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween; and the first arm and the third arm define a second intermediate opening therebetween (Fig. 3).


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of PARACHINNI (5,285,701) and ROMANO (5,246,402) and further in view of YAHATA (6,666,786)

Regarding Claim 7, MOORE as modified does not teach wherein the first intermediate opening has a maximum circumferential length that is larger than a maximum circumferential length of the second intermediate opening.
YAHATA teaches wherein the first intermediate opening has a maximum circumferential length that is larger than a maximum circumferential length of the second intermediate opening (Fig. 2, 10).
	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the hole configuration in PARACHINNI to create a sprocket which is durable but has reduced unnecessary weight.



Claims 8-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of ROMANO (5,246,402) and SUGIMOTO (2015/0337943).

Regarding Claim 8, MOORE teaches A bicycle sprocket (100) comprising: a sprocket body having a rotational center axis and including a central portion having a central opening (109) through which the rotational center axis passes, the central portion having a plurality of internal splines for engaging external splines (17) of a crank arm (15a); an annular portion disposed radially outward from the central portion with respect to the rotational center axis; and an intermediate portion extending between the central portion and the annular portion in a radial direction about the rotational center axis, the intermediate portion including first arm (arm on 106) and second arms (another instance of an arm on 106),; and a plurality of chain-driving teeth (104) extending radially outward from the annular portion of the sprocket body to engage with a bicycle chain, the plurality of chain-driving teeth (104) including at least one first tooth (Fig. 6D) having a first maximum chain-engaging width defined in an axial direction parallel to the rotational center axis and at least one second tooth (Fig. 6E) having a second maximum chain-engaging width defined in the axial direction, the second maximum chain-engaging width being smaller than the first maximum chain-engaging width, 
MOORE does not teach a radial length of the at least one first tooth being larger than a radial length of the at least one second tooth in the radial direction.
SUGIMOTO teaches a radial length of the at least one first tooth (14) being larger than a radial length of the at least one second tooth (16) in the radial direction.
	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the tooth configuration in SUGIMOTO to create a sprocket which easily meshes with the chain while reducing the instances of the chain falling off the sprocket.
MOORE does not teach the annular portion, the first arm and the second arm being formed as a one-piece, unitary member.
	ROMANO teaches the entire sprocket being formed as a one-piece, unitary member the sprocket body (10) and the plurality of chain-driving teeth (304) being formed as a one-piece, unitary member (Figs. 3, 4).
	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the one-piece construction in ROMANO to create a cost effective and durable sprocket.


Regarding Claim 9, MOORE as modified teaches wherein the first maximum chain-engaging width is larger than an inner link space defined between an opposed pair of inner link plates of the bicycle chain in the axial direction and smaller than an outer link space defined between an opposed pair of outer link plates of the bicycle chain in the axial direction; and the second maximum chain-engaging width is smaller than the inner link space (SUGIMOTO Fig. 4).

Regarding Claim 11, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween (Fig. 3).

Regarding Claim 12, MOORE as modified teaches wherein the first intermediate opening is adjacent to the first arm and the second arm in a circumferential direction of the rotational center axis (Fig. 3).

Regarding Claim 13, MOORE as modified teaches wherein the intermediate portion includes a third arm (a third instance of an arm on 106)(Fig. 3).

Regarding Claim 14, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween; and the first arm and the third arm define a second intermediate opening therebetween (Fig. 3).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of ROMANO (5,246,402), SUGIMOTO (2015/0337943), and YAHATA (6,666,786).

Regarding Claim 15, MOORE as modified does not teach wherein the first intermediate opening has a maximum circumferential length that is larger than a maximum circumferential length of the second intermediate opening.
YAHATA teaches wherein the first intermediate opening has a maximum circumferential length that is larger than a maximum circumferential length of the second intermediate opening (Fig. 2, 10).
	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the hole configuration in YAHATA to create a sprocket which is durable but has reduced unnecessary weight.


Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that ROMANO requires a separately formed internally threaded hub to be assembled to the crank arm and thus does not engage external splines of the crank arm (Remarks Pg. 7 para. 3).  The features upon which applicant relies (i.e., claimed that the crank arm is a one piece unitary member) are not recited in the rejected claim(s).  Also, the hub in ROMANO can be considered part of the crank arm since when installed it does not move relative to the crank arm and only acts as a mounting point for the sprockets.  
Applicant argues that there is no reason one of ordinary skill in the art would modify MOORE with the other references (Remarks pg. 8, para. 5, pg. 11, para. 2). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Here, it would have been obvious to one of ordinary skill in the art to change the sprocket in MOORE so it has the one-piece internal spline and central portion construction in ROMANO to create a cost effective and durable sprocket by reducing manufacturing processes and reducing the number of separate parts to the assembly. It would have been obvious to one of ordinary skill in the art to change the sprocket in MOORE so it has the one-piece construction in PARACHINNI to create a cost effective and durable sprocket by reducing manufacturing processes and reducing the number of separate parts to the assembly. It would have been obvious to one of ordinary skill in the art to change the sprocket in MOORE so it has the hole configuration in YAHATA to create a sprocket which is durable but has reduced unnecessary weight. It would have been obvious to one of ordinary skill in the art to change the sprocket in MOORE so it has the tooth configuration in SUGIMOTO to create a sprocket which easily meshes with the chain while reducing the instances of the chain falling off the sprocket.
Applicant argues that ROMANO does not teach an intermediate portion having first and second that are formed as a one-piece, unitary member with the annular portion (Remarks pg. 10 para. 1).  MOORE teaches arms on a sprocket in Figs. 2 and 3.  ROMANO teaches the sprockets formed as a one-piece unitary member.  It would have been obvious to one of ordinary skill in the art to change the sprocket with arms in MOORE to be made from one piece as in ROMANO to create a cost effective and durable sprocket by reducing the number of manufacturing steps and assembly parts.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654